Dissenting Opinion by
Mr. Justice Musmanno:
If there is one commodity of which there is no need for a further supply, it is violence. If there is one school that the world can afford to miss, it is one for the tutoring of methods of violence, brutality and cruelty. Thus, in Pennsylvania, we can well do without a bullfight which is nothing less than an open air lyceum in the art of torturing helpless animals.
Practically every State in the Union has outlawed bullfighting. Pennsylvania has specifically made bullfighting an offense punishable by fine and, upon repetition of the offense, incarceration. In spite of the clear wording of the Statute of 1939, which prohibits the “fighting or baiting of bulls,” Bravo Enterprises, Inc., the defendant in this case, advertised that it would stage in the Philadelphia Arena a series of bullfights beginning April 14, 1966.
The Pennsylvania Society for the Prevention of Cruelty to Animals, plaintiff here, filed a complaint in equity in the Court of Common Pleas of Philadelphia County, asking that the performances be enjoined. The chancellor denied the motion for an ex parte injunction for the first performance (April 14th) so that he *364could personally attend the event and thus obtain firsthand knowledge of what the defendant Bravo Enterprises, Inc., intended to present for the entertainment and delectation of the public.
The chancellor set a hearing for the morning of April 15th while the memory of what he would have seen and heard would be fresh in his mind. At that hearing both sides presented evidence as to what occurred.
The record of that hearing as to what happened on April 14, 1966, in Philadelphia cannot help but raise a blush of shame to those who recall the humanity, charity and benevolence which inspired the founder of the City of Brotherly Love. I forego to imagine the expression of astonishment on the face of William Penn had he been present on the night of April 14th, as he would have watched a large box being hauled out into an open arena. The box is torn open, there is a blare of trumpets and a beating of drums, the animal imprisoned within the box tremblingly stumbles out, people yell and then strange bipeds attired in velvet pants and silk stockings brandish red capes before the eyes of the affrighted animal, and when the helpless beast, fearing physical harm, charges in self-defense against his tormentors, the latter plunge metal spikes into his body. That is what is called a bullfight.
There is one principle in the American way of doing things that is universally recognized, invariably defended and constantly eulogized. That is fair play, but where is the fair play in a bullfight? A fight suggests opposing forces somewhat reasonably balanced in might. But in a bullfight the animal has no chance. He is goaded, tantalized and lanced into a state of fury, and then, when the bull, in safeguarding his dignity and, as he has reason to believe, his very life, counter-charges, the brave matadors leap behind a fence or wall, and, once the bellowing beast has passed by, they *365return to the fray to plunge their pusillanimous prongs into the vitals of a dumb beast who had never done them harm and who, under the laws of nature, is entitled to enjoy the freedom of green fields, refreshing brooks, and playful companionship with other members of the bovine family.
Not only do the matadors wound the bull with spikes and banderillas, not only do they strike him across the nose with blunt swords, but they infuriate him into a mad dash toward a distant wall with which the bull collides head-on traveling at a frenzy of fifty miles per hour, with a resulting headache that no bushel of aspirins could relieve. While all this is happening, a master of ceremonies, through a loud speaker system, urges the audience into stamping of feet and a shouting of “Ole!” No one has described what “ole” is supposed to signify, but the spectators do yell back “Ole!”, employing in that vocal outburst about the same degree of intelligence which induced them into disgorging many greenbacks to witness a phenomenon of disgusting brutality which should never have stained the atmosphere of the City of Brotherly Love.
A dog’s life is not much of a life of itself, nor is that of a bull, a horse or any other dumb creature. But he is at least entitled to nonmolestation from those who, too gross to understand the rapture of music, too shallow to appreciate the beauty of literature, too sluggish to respond to the drama and comedy of the theater, too apathetic to excite over the wholesome contest of athletics, too dull to comprehend the wizardry of painting and sculpture, must have their superficial natures titillated by the bellowing of pain of a helpless, tripping, bleeding quadruped.
The chancellor who saw the performance concluded that it violated the Act of June 24, 1939, P. L. 872, §942, and entered an injunction against its repetition. The defendant appealed to this Court which has agreed *366with the chancellor that Bravo Enterprises, Inc., is engaged in an illegal act which should be enjoined. After affirming the illegality of the Bravo Enterprises enterprises, the Majority of this Court astonishingly concluded that a society specifically formulated for the purpose of preventing cruelty to bulls could not initiate an action to prevent cruelty to bulls.*
The sight of the brave matadors showing their patent leather slipper heels when the enraged bull pursues them is a ludicrous one, but, and I say this with great respect, the decision of this Court to the effect that the Society to Prevent Cruelty to Animals has no standing in court to prevent cruelty to animals is to me an entertaining one. Why, that is the very object of the Society to Prevent Cruelty to Animals! Why, that is the very reason it came into being! Who could be better qualified to prevent cruelty to animals, through legal means, than a society created by law to prevent cruelty to animals?
The Society for the Prevention of Cruelty to Animals is not a group loosely joined for an unclearly defined objective. It came into being through a solemn deliberation of the Legislature (Act of April 4, 1868, P. L. 655, §2), which specifically states that: “The objects of the said society are to provide effective means for the prevention of cruelty to animals throughout the state of Pennsylvania, and for the enforcement of all laws or heretofore or hereafter enacted for the protection of dumb animals.”
The statute says that the objects of the Society are to “provide effective means for the prevention of cruelty to animals.” What means could be more effective than an appeal to the courts to prevent the cruelty the *367legislation condemns? To prevent means, of course, to make impossible the commission of the evil the statute proscribes. If an ounce of prevention is worth a pound of cure, an injunction to end the shedding of blood is worth a barrel of transfusion.
So determined is the law to prevent cruelty to animals and so resolute was the Legislature that the Society for the Prevention of Cruelty to Animals (S. P. C. A.) was the very organization that could effectively prevent cruelty to animals that the statute, in §949, empowers humane society agents to seize animals which are to be used in violation of §942, which prohibits bullfighting. Here, again, the law is aimed at making impossible the commission of the intended offense.
Certainly if the S. P. C. A. can seize animals legally, it can come into court and ask the court to enter a decree seizing animals so as to prevent their being subjected to cruelty. Not only is the S. P. C. A. empowered to seize animals, §948 of the Act authorizes the society’s agents to make arrests with the same authority vested in policemen and constables to arrest for violation of §942. Thus, the S. P. C. A. enjoys a quasi-official status in connection with the effectuation of the Act of 1939. It is not enough to say, as the Majority Opinion says, that, since police and constables would not have the power asked for by the S. P. C. A., the plaintiff, therefore, did not have that authority. Obviously, constables and police would operate through the district attorney.
But the district attorney has not acted in this case. It would appear that the bellowings of pain of the wounded bull, the shrieks of the frenetic audience which metaphorically could be heard as far away as Montreal, did not reach the ears of the District Attorney of Philadelphia. Or, if they did, he did not consider the enforcement of the law to protect bulls of sufficient gravity to move him into action. Are dumb animals *368to be massacred just because the district attorney does not act? It may be, and I say this with deference, that the volume of the district attorney’s work will not permit him to patrol the County of Philadelphia seeking out bullfights, dog fights, bear fights, rooster contests, and so on, and to initiate prosecution against the offenders. And it may be that it was for that specific reason that the Legislature placed in the hands of the Society for the Prevention of Cruelty to Animals the authority to make arrests of persons maltreating animals and to seize, for protection, the very animals which are being maltreated.
While ordinarily equitable jurisdiction cannot be resorted to, to prevent the commission of crime, there is the established exception that equity may restrain criminal acts in order to avert multiplicity of litigation for repeated violation of the law. The Majority Opinion admits that this is so. It also admits that bullfighting is a public nuisance and, therefore, enjoinable as such. But, after making these admissions, it sweeps on to a headlong conclusion which somewhat resembles the bull charging the wall, by saying that the Society for the Prevention of Cruelty to Animals does not have standing to sue in equity.
The Majority does not say why this Society created by the Legislature has no standing. It merely says that the statute involved should be strictly construed and that it “will not read into the statute something that is not written therein.” The answer to that statement is that the authority of the S. P. C. A. to set in motion the legal machinery to effectuate the purposes of the Society, namely, prevention of cruelty to animals, is written in the statute.
But, apart from that, equity jurisdiction does not have to depend on statutory authorization. Indeed, there would be little business in equity if one always had to find the key, which unlocks the chancery gate, *369in a statute. Almost invariably it is precisely because there is no statute on a given subject that one goes into equity to ask for relief.
In his adjudication in the court below, the chancellor said that the prolonging of this litigation “proves that a little bull goes a long way.” But the bull in this case is not a little one. It weighs 900 pounds, each pound of which shook with the pain inflicted by the courageous, velvet-pants matadors. But the harm done to the public through this Court’s refusal to enjoin the degrading spectacle of a gory bullfight in Philadelphia, which is the cradle of liberty of America, is just as lamentable as that done the bull because the decision lends itself to the interpretation that the courts refuse to halt an expedition which exalts violence, heroizes sadists, degrades the world of sports, and lends encouragement to a bloodthirsty importation which violates every concept of American fair play and compassion for helpless creatures.
The Majority Opinion offends against public policy and then, apart from the sociological damage done to society, it commits the cruel fault of confusing the law. The plaintiff does have a standing in the courts. The Legislature gives it standing, precedents give it standing. How can lawyers advise their clients and properly prepare their cases when this Court can so cavalierly ignore established law?
It must be admitted that there are cases where the law is ambiguous and judges differ as to its proper interpretation, there are also cases where the facts are so mixed up that even black-robed Blackstone scholars reach different conclusions as to what they actually are, but here is a case where the law is as transparent as a day in June and the facts as uncomplicated as the silhouette of a village in the rays of a descending sun. Yet, this Court, that is, the majority of it, appraises the law and the facts in a manner which defies logic, *370derides common sense and makes one wonder as to what price legal education.
This decision is such an infliction on the profession that I would be happy to be invited to join an organization which could be formulated and entitled Society to Prevent Cruelty to Lawyers.

 Although the formal title of the organization is the Society for the Prevention of Cruelty to Animals, the meaning of the title can obviously change with every animal that it seeks to protect.